Dismissed and Opinion filed April 3, 2003








Dismissed and Opinion filed April 3, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NOS.
14-03-00096-CR,
              14-03-00097-CR, &
        
14-03-00098-CR
____________
 
PAREE
TIGAR LATIEJIRA, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 182nd District Court
Harris
County, Texas
Trial
Court Cause Nos. 908,536; 920,470; & 928,224
 

 
M
E M O R A N D U M   O P I N I O N




Appellant entered guilty pleas to the offenses of theft,
tampering with government records, and engaging in organized criminal
activity.  In accordance with the terms
of a plea agreement with the State, the trial court sentenced appellant
to:  (1) two years= confinement in State Jail Facility
on the theft charge; (2) two years= confinement in a State Jail Facility
on the tampering charge; and (3) eight years= confinement in the Texas Department
of Criminal Justice--Institutional Division on the organized criminal activity
charge.  All sentences were ordered to
run concurrently.  Appellant filed pro se
notices of appeal.  Because appellant has
no right to appeal, we dismiss.  
The trial court entered certifications of the defendant=s right to appeal in which the court
certified that these are plea bargain cases, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certifications are included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeals.  
 
 
PER CURIAM
 
Judgment rendered and Opinion
filed April 3, 2003.
Panel consists of Justices Yates,
Hudson, and Frost. 
Do Not Publish C Tex. R. App. P. 47.2(b).